Citation Nr: 1308103	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial compensable evaluation for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from February 1981 until February 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board previously considered this appeal in June 2011 and May 2012 and remanded the claim for further evidentiary development.  The case has been returned to the Board for further appellate action. 

The appeal initially included a claim for an increased initial evaluation for hypertension.  The Board denied that issue in a May 2012 decision.  That issue has therefore been resolved and is no longer in appellate status.  See 38 C.F.R. § 20.1100.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the Winston-Salem, North Carolina RO in his June 2009 VA Form 9 (Appeal to Board of Veterans' Appeals).  The record reflects the Travel Board hearing was held in February 2011.  Subsequently, Board decisions in June 2011 and May 2012 remanded the claim for additional development.  By letter dated in January 2013, the Veteran was apprised that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed by the Board.  The Veteran was afforded the opportunity to present testimony at an additional hearing.  By response received in February 2013, the Veteran requested a Travel Board hearing. 

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


